[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Upon reconsideration and final recalculation this date, it is hereby ordered that judgment enter for the plaintiff as follows:
United Technologies Corp. v. General Plasma, Inc.
settlement                                                   100,000.00
Reasonable attorney's fees and costs incurred in the UTC action                                               179,234.19
General Statutes § 37-3a prejudgment interest on UTC settlement  costs and reasonable attorney's CT Page 8172 fees and costs incurred therein                               74,855.69
Reasonable attorney's fees and costs incurred in the present action                                            48,532.35
General Statutes § 52-192a offer of judgment interest on  attorney's fees and costs incurred in UTC and present actions, UTC settlement costs and § 37-3a prejudgment interest                         124,746.89
Total Judgment             527,369.12
Peck, J.